Citation Nr: 0917030	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-28 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to special home adaptation. 

2.  Entitlement to special adaptive housing. 

3.  Whether there was clear and unmistakable error in a 
January 1978 rating decision that reduced the evaluation 
assigned for the service-connected ankylosing spondylitis of 
dorsal and lumbar spine with cervical spine narrowing at the 
C4-C5 level (currently characterized as rheumatoid arthritis 
of the thoracic and lumbar spine) from 40 percent to 20 
percent effective May 1, 1978. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
December 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and October 2007 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Houston, Texas. 

In January 2007 and March 2008 the Veteran filed claims for 
service connection for depression and an increased rating for 
his service-connected rheumatoid arthritis of the thoracic 
and lumbar spine.  They are currently not developed for 
appellate review; therefore, the Board refers those issues to 
the RO for further development.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The December 2005 RO rating decision denied the Veteran 
entitlement to special home adaptation and entitlement to 
special adaptive housing.  The Veteran filed a VA-9 
Substantive Appeal in September 2006 and in that appeal he 
asked for a videoconference hearing before the Board.  
Because videoconference hearings are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2008).  

The October 2007 RO rating decision denied the claim that 
there was clear and unmistakable error in a January 1978 
rating decision that reduced the evaluation assigned for the 
service-connected ankylosing spondylitis of dorsal and lumbar 
spine with cervical spine narrowing at the C4-C5 level 
(currently characterized as rheumatoid arthritis of the 
thoracic and lumbar spine) from 40 percent to 20 percent 
effective May 1, 1978.  The Veteran filed a Notice of 
Disagreement in November 2007; however, the RO did not issue 
a Statement of the Case (SOC).  In order to comply with due 
process requirements, a remand is in order for the RO to 
prepare an SOC on the issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take the appropriate 
steps to issue the Veteran an SOC 
addressing the issue of whether there was 
clear and unmistakable error in a January 
1978 rating decision that reduced the 
evaluation assigned for the service-
connected ankylosing spondylitis of 
dorsal and lumbar spine with cervical 
spine narrowing at the C4-C5 level 
(currently characterized as rheumatoid 
arthritis of the thoracic and lumbar 
spine) from 40 percent to 20 percent 
effective May 1, 1978.  This issuance 
must include all relevant laws and 
regulations, and a complete description 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
in this matter by submitting a VA Form 9.  

2.  The RO should take appropriate steps 
to schedule the Veteran for a 
videoconference hearing for the issues of 
entitlement to special home adaptation 
and entitlement to special adaptive 
housing at the RO at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2008).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

